 



Exhibit 10.1
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
          THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is
made effective as of February 28, 2007 by and between United Surgical Partners
International, Inc., a Delaware corporation (the “Company”), and Donald E. Steen
(the “Employee”).
W I T N E S S E T H
          WHEREAS, the Company and the Employee entered into an Employment
Agreement dated November 15, 2002, as amended by that certain Amendment to
Employment Agreement, dated February 18, 2004, and that certain Second Amendment
of Employment Agreement, dated April 28, 2006 (as amended, the “Agreement”); and
          WHEREAS, the Company and the Employee wish to amend certain provisions
of the Agreement, effective as of the date set forth above.
          NOW, THEREFORE, in consideration of the Employee’s continued
employment and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Employee agree
as follows:
          1.      Recitals. The foregoing recitals are true and correct and are
incorporated herein by this reference.
          2.      Excise Tax. A new Section 11 is hereby added to the Agreement,
to read in its entirety as follows:
          “11.      Excise Tax. If any of the payments or benefits due to
Employee under this Agreement would otherwise result in a liability for any
excise taxes pursuant to Internal Revenue Code (“Code”) Section 4999 (“Excise
Tax”) (whether at the time of payment or upon a later IRS audit), the Company
and Employee agree to use commercially reasonable efforts to restructure, in a
manner reasonably acceptable to the Company and Employee, such payments or
benefits due to Employee so that such Excise Tax is eliminated or minimized to
the extent permitted by applicable law. If, despite the use of commercially
reasonable efforts, the Company and Employee are unable, consistent with
applicable law, to agree on the restructuring of the payments or benefits due to
Employee under this Agreement to eliminate such Excise Tax consistent with legal
requirements, the Company will reimburse Employee for the amount of such Excise
Tax plus all federal, state and local taxes applicable to the Company’s payment
of such Excise Tax, including any additional taxes due under Section 4999 of the
Code with respect to payments made pursuant to this provision. Calculations for
these purposes will assume the highest marginal rate for individuals applicable
at the time of calculation. The intent of this section is that the Company will
pay Employee an additional amount (the “Gross-Up Payment”) such that the net
amount retained by Employee after deduction of (i) any Excise Tax imposed on any
such payment or benefit and (ii) any Excise Tax, federal, state or local income,
and/or payroll taxes imposed on the Gross-Up Payment, will equal the amount of
such payment or benefit reduced by all applicable taxes on such amount other
than the Excise Tax; provided, that the Gross-Up payment will not include any
additions to tax imposed on the Employee by reason of Section 409A of the Code.”

 



--------------------------------------------------------------------------------



 



          3.      Conflicting Terms & Survival of Agreement. Except as
specifically set forth herein, the Agreement shall remain in full force and
effect. In the event the terms of this Amendment shall conflict with the terms
of the Agreement, the terms of this Amendment shall control.
          4.      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together constitute one document.
          5.      Final Agreement. The Agreement, as amended by this Amendment,
constitutes the final agreement between the parties hereto and supercedes any
prior or contemporaneous agreement or representation, oral or written, among
them with respect to the matters set forth in the Agreement and this Amendment.
          6.      Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to principles of conflict of laws.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first written above.

            UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
      By:   /s/ William H. Wilcox         William H. Wilcox        President and
Chief Executive Officer        EMPLOYEE
      /s/ Donald E. Steen       Donald E. Steen           

3